FARR, J.
Epitomized Opinion
Appeal in the Common Pleas from a refusal of the Industrial Commission to award Trampush compensation for an injury received in the employ of defendant company. A verdict and judgment for $1,652 in favor of Trampush resulted. Defendant brought error proceedings to this court, contending that there was error in admitting testimony at the trial not produced before the Industrial Commission; and that claimant had failed to file her appeal within thirty days after the refusal of her claim by the commission. She had filed her appeal within the thirty-day period, naming the Industrial Commission as defendant. Later, after the thirty-day period, she amended, naming the defendant company a- new party defendant and dismissing as to the Industrial Commission. Held:
1. The Code amendment limiting" the evidence to that produced before the Industrial Commission became a law three days after the refusal of the commission to award claimant compensation. It is therefore- not binding in this case.
2. An amendment to a pleading changing the party defendant as was made in this ease is permissible. 31 OCA. 145. Judgment affirmed.